Title: From George Washington to Major General Nathanael Greene, 18 June 1780
From: Washington, George
To: Greene, Nathanael



Dr Sir,
Head Qrs [Springfield] June 18th 1780

The inclosed from Genl Forman is this instant came to hand. there are by information—from Genl Schuyler—1700 Barrls of flour at Trenton. Use every possible means to hurry it on to the North River and to get this Army in a moving condition. The General (& ind[ee]d other) Officers at Morris Town will not fail being in Camp this Afternoon.
My Letters to Genl Howe & Govr Trumbull are left open for your perusal after which Seal & forward them with the utmost expedition by your established expresses (if they are fixed) or some others if they are not—positive orders should be given to ride Night & day. I am sincerely & affectly Yrs

Go: Washington


P.S. If there are Stores in any of the Departmts wch yet require to be removed let no time be lost ⟨in doing it⟩.

